Title: To George Washington from Colonel John Lamb, 2 September 1779
From: Lamb, John
To: Washington, George


        
          Sir,
          Fishkills [N.Y.] 2nd Septemr 1779
        
        Inclosed you have the Certificates, respecting the Paymaster, Quarter Master, and Adjutant.
        your Excellency will please to excuse, my not transmitting them sooner, which delay, has been owing to the detached State of the Regiment.
        In my last, your Excellency will observe, that, Mr Ashton is mentioned appointed 1st Augst which, is a mistake, he having been appointed, the 1st July. I have the honor to be with the greatest Respect your Excellency’s Most Obdt Hume Servt.
       